Exhibit 10.1

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

 

 

2004 Equity Participation Plan

 

 

As amended and restated effective as of February 14, 2008

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

 

2004 Equity Participation Plan

 

 

SECTION

 

CONTENTS

 

PAGE

 

 

 

 

 

Section 1.

 

General Purpose of Plan; Definitions

 

1

Section 2.

 

Administration

 

5

Section 3.

 

FSA Stock Subject to Plan

 

6

Section 4.

 

Eligibility

 

7

Section 5.

 

Performance Shares

 

7

Section 6.

 

Dexia Restricted Stock

 

12

Section 7.

 

Performance Share Units

 

16

Section 8.

 

Transfer, Leave of Absence, etc.

 

16

Section 9.

 

Amendments and Termination

 

17

Section 10.

 

Compliance with Code Section 409A

 

17

Section 11.

 

General Provisions

 

17

Section 12.

 

Effective Date of Plan

 

18

Section 13.

 

Term of Plan

 

18

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[Approved by Board of Directors—11/8/07; as amended effective as of 02/14/08]

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

2004 Equity Participation Plan

 

Section 1.  General Purpose of Plan; Definitions.

 

                The name of this plan is the Financial Security Assurance
Holdings Ltd. 2004 Equity Participation Plan (the “Plan”).  The purpose of the
Plan is to enable the Company to retain and attract executives and employees who
will contribute to the Company’s success by their ability, ingenuity and
industry, and to enable such executives and employees to participate in the
long-term growth of the Company and Dexia by obtaining a proprietary interest in
the Company or Dexia or the cash equivalent thereof.  The Plan was originally
adopted on November 18, 2004 and was amended and restated effective September 9,
2005 and January 1, 2005.  The Plan is hereby amended and restated, as set forth
in this Plan document, effective February 14, 2008 to amend certain of the
accounting terms employed herein and to comply with the final regulations under
Section 409A of the Code to avoid taxation under Section 409A(a)(1) of the Code
and shall be construed in accordance with such intent.

 

                The Plan shall be unfunded.  All obligations of the Company
under the Plan shall be paid from the general assets of the Company.

 

                For purposes of the Plan, the following terms shall be defined
as set forth below:

 

                a.             “Act” means the Securities Exchange Act of 1934,
as amended.

 

                b.            “Adjusted Book Value” means, as of a particular
date, the Book Value on such date, subject to the following adjustments, each of
which shall have been derived from the Company’s IFRS financial statements for
the period ended on such date (or, if not derivable from such financial
statements, shall be determined in good faith by the Company), but reduced by
the amount of the federal income tax applicable thereto:

 

(i)            add to the Book Value the sum of (A) the unearned premiums net of
prepaid reinsurance premiums at such date, (B) the estimated present value of
future installment premiums, net of reinsurance, at such date, (C) the estimated
present value of ceding commissions to be received related to reinsured future
installment premiums at such date, and (D) the estimated present value of future
net interest margin at such date; and

 

(ii)           subtract from such total the sum of (A) the deferred acquisition
costs at such date and (B) the estimated present value of premium taxes to be
paid related to future installment premiums.

 

                c.             “Adjusted Book Value per share” means, as of a
particular date, Adjusted Book Value on such date divided by the number of
shares of FSA Stock outstanding (excluding treasury shares other than those
owned to hedge obligations under the Company’s Deferred Compensation Plan(s) or
Supplemental Executive Retirement Plan(s)) on such date.

 

                d.             “Board” means the Board of Directors of the
Company.

 

                e.             “Book Value” means, as of a particular date, the
Company’s total shareholders’ equity on such date, as derived from the Company’s
IFRS financial statements for the period ended on such date.

 

--------------------------------------------------------------------------------


 

For purposes hereof, Book Value shall be determined excluding the after-tax
effect of (i) accumulated other comprehensive income (the total mark-to-market
on investment assets not subject to hedge accounting and the credit risk
component of the mark-to-market on investment assets subject to hedge
accounting), (ii) the credit risk component of the mark-to-market on liabilities
accounted for under the fair value option and (iii) gains or losses attributable
to mark-to-market of Investment Grade credit derivatives.

 

                f.              “Book Value per share” means, as of a particular
date, Book Value on such date divided by the number of shares of FSA Stock
outstanding (excluding treasury shares other than those owned to hedge
obligations under the Company’s Deferred Compensation Plan(s) or Supplemental
Executive Retirement Plan(s)) on such date.

 

                g.             “Cause” means (i) conviction of, or plea of nolo
contendere (or similar plea) by, a Participant in a criminal proceeding for
commission of a misdemeanor or a felony that is materially injurious to the
Company; or (ii) willful misconduct by a Participant in carrying out his or her
duties with the Company which is directly and materially harmful to the business
or reputation of the Company.

 

                h.             “Change in Control” means (i) an event or series
of events as a result of which any “person” or “group” (as such terms are
defined in Rule 13d-5 under the Act) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act) of shares of capital stock
entitling the holder thereof to cast more than 50% of the votes for the election
of directors of the Company; or (ii) the approval by the Company’s shareholders
of the Company’s consolidation with or merger into another unaffiliated
corporation, or another unaffiliated corporation’s merger into the Company, or
the conveyance, transfer or lease of all or substantially all of its assets to
any unaffiliated person or (iii) unless otherwise determined by the Board, the
liquidation or dissolution of the Company.

 

                i.              “Code” means the Internal Revenue Code of 1986,
as amended.

 

                j.              “Committee” means the committee administering
the Plan pursuant to Section 2.

 

k.             “Company” means Financial Security Assurance Holdings Ltd. (and,
unless required otherwise by the context, its Subsidiaries), a corporation
organized under the laws of the State of New York (or any successor
corporation).

 

                l.              “Dexia” means Dexia S.A., a limited liability
company under Belgium law having its registered office at Dexia Tower, Place
Roger 111210, Brussels, Belgium, registered with the Commercial Registry of
Brussels under 604.748 (or any successor thereto).

 

                m.            “Dexia Restricted Stock” means an award of shares
of Dexia Stock that are subject to the conditions under Section 6.

 

                n.             “Dexia Stock” means ordinary shares of Dexia.

 

                o.             “Disability” means permanent and total disability
as determined under the Company’s long-term disability program or as otherwise
determined by the Committee.

 

                p.             “Disinterested Person” means a person meeting the
requirements, if any, to be a member of a compensation committee prescribed by
Section 16 of the Act or any rule or regulation thereunder.

 

                q.             “Division” means any of the operating units or
divisions of the Company designated as a Division by the Committee.

 

 

2

--------------------------------------------------------------------------------


 

                r.             “Fair Market Value” means, as of a particular
date (i) in the case of FSA Stock, if such shares are not then publicly traded,
the greater of (A) the product of 0.85 and the Adjusted Book Value per share of
FSA Stock as of the last day of the calendar quarter ending prior to the date of
determination of Fair Market Value and (B) the average of (a) the product of
1.15 and the Adjusted Book Value per share of FSA Stock as of the last day of
the calendar quarter ending prior to the date of determination of Fair Market
Value and (b) the product of 14 and Operating Earnings per share of FSA Stock as
of the last day of the calendar quarter ending prior to the date of
determination of Fair Market Value; and (ii) in the case of FSA Stock or Dexia
Stock, if such shares are then publicly traded, the closing sales price per
share of FSA Stock on the principal national securities exchange on which FSA
Stock is then traded or, in the case of Dexia Stock, the Euronext Brussels stock
exchange (or, if not then traded on the Euronext Brussels stock exchange, the
principal stock exchange on which Dexia Stock is then traded), in either such
case, on the last preceding date (including such particular date) (or such other
date as shall be specified herein) on which there was a sale of such shares on
such exchange and, in the case of Dexia Stock, converted into U.S. dollars using
the noon buying rate published by the Federal Reserve Bank of New York for such
date (or, if such rate is no longer published, such other rate as the Committee
shall approve), provided that if FSA Stock is not traded on a national
securities exchange but is traded in an over-the-counter market, “Fair Market
Value” means the average of the closing bid and asked prices for such shares in
such over-the-counter market for the last preceding date (including such
particular date) (or such other date as shall be specified herein) on which
there was a sale of such shares in such market.

 

                s.             “FSA Stock” means the Common Stock, $.01 par
value per share, of the Company.

 

                t.              “Good Reason” means the voluntary termination by
a Participant of his or her employment with the Company, after the occurrence of
any one of the following events without the Participant’s express written
consent:  (i) a diminution of any of the Participant’s significant duties or
responsibilities; (ii) a breach by the Company of its obligations hereunder;
(iii) the Company requiring the Participant to be based at an office that is
greater than twenty-five miles from the previous location of the Participant’s
office; or (iv) a material adverse change in the Participant’s total
compensation.  Notwithstanding the foregoing, a Participant shall not be deemed
to have terminated his or her employment for Good Reason unless the Participant
provides 60 days’ prior written notice to the Company stating in reasonable
detail the basis upon which “Good Reason” is asserted, such notice is given
within 120 days of the later of the occurrence of the event or the date the
Participant knows or should have known of the event which would otherwise
constitute Good Reason and, if such failure or breach is reasonably susceptible
to cure, the Company does not effect a cure within such 60-day period.

 

                u.             “Internal Reorganization” means the direct or
indirect acquisition of all or substantially all of the outstanding FSA Stock by
a newly organized holding company established to own the Company and other
companies engaged or to be engaged in the financial guaranty insurance business,
immediately following which Dexia continues to own, directly or indirectly,
shares of capital stock of the Company entitling Dexia to, directly or
indirectly, cast more than 90% of the votes for the election of directors of the
Company.

 

                v.             “Investment Grade” means exposure at or above the
investment grade category by, or in accordance with criteria of, Standard &
Poor’s Ratings Services or Moody’s Investors Service, Inc.

 

                w.            “Operating Earnings” means, as of a particular
date, net income of the Company for the first four completed calendar quarters
ended on or prior to such date less the after-tax effect of (i) the credit risk
component of the mark-to-market on liabilities accounted for under the fair
value option and (ii) gains or losses attributable to mark-to-market of
Investment Grade credit derivatives, as determined

 

 

3

--------------------------------------------------------------------------------


 

by the Company, consistent, as applicable, with its determination of net income
from time to time under IFRS.

 

                x.             “Operating Earnings per share” means, as of a
particular date, Operating Earnings for the first four completed calendar
quarters ended on or prior to such date, divided by the number of shares of FSA
Stock outstanding (excluding treasury shares other than those owned to hedge
obligations under the Company’s Deferred Compensation Plan(s) or Supplemental
Executive Retirement Plan(s)) on such date.

 

                y.             “Participant” means any employee of the Company
selected for participation in the Plan by the Committee (as a recipient of
Performance Shares, Dexia Restricted Stock or Performance Share Units).

 

                z.             “Performance Cycle” means a time period of at
least 12 months, ending on December 31, specified by the Committee at the time a
grant of Performance Shares is made, during which the performance of the
Company, a Subsidiary or a Division will be measured.

 

                aa.           “Performance Objectives” means the objective goals
set by the Committee with respect, but not limited, to:  (i) growth in Adjusted
Book Value per share; (ii) growth in Book Value per share; (iii) earnings per
share of FSA Stock or Dexia Stock, (iv) pre-tax profits, (v) net earnings or net
worth, (vi) absolute and/or relative return on equity or assets, or (vii) any
combination of the foregoing.  Performance Objectives may be in respect of the
performance of the Company and its Subsidiaries (which may be on a consolidated
basis), a Subsidiary or a Division.

 

                bb.          “Performance Shares” means Performance Shares
granted to a Participant under Section 5.

 

                cc.           “Performance Share Units” means Performance Share
Units granted to a Participant under Section 7, consisting of Performance Shares
and Dexia Restricted Stock.

 

                dd.          “Qualified Change in Control” means a Change in
Control that is also a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the Company’s assets,
within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

                ee.           “Qualified Disability” means a Disability that is
also a disability within the meaning of Section 409A(a)(2)(C) of the Code.  An
individual is generally considered disabled within the meaning of
Section 409A(a)(2)(C) of the Code if individual (i) is unable to engage in any
substantially gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
twelve months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.  An individual will be deemed to have a Qualified Disability if
determined to be disabled in accordance with a disability insurance program that
applies a definition of disability that complies with the requirements of
Section 409A(a)(2)(C) of the Code or if determined to be totally disabled by the
Social Security Administration.

 

                ff.            “Retirement” means early retirement (at or after
age 55 with 5 Years of Service) or normal retirement (after age 60 with 5 Years
of Service) from active employment with the Company, or as otherwise determined
by the Committee.

 

 

4

--------------------------------------------------------------------------------


 

                gg.          “ROE” means, in respect of any Performance Cycle,
the average of:

 

(i)            the discount rate (expressed as an annual percentage rate) such
that (a) the Adjusted Book Value per share of FSA Stock on the last day of the
Performance Cycle and the dividends paid per share during such Performance
Cycle, each discounted at such discount rate to the first day of such
Performance Cycle, equals (b) the Adjusted Book Value per share of FSA Stock on
the first day of such Performance Cycle; and

 

(ii)           the discount rate (expressed as an annual percentage rate) such
that (a) the Book Value per share of FSA Stock on the last day of the
Performance Cycle and the dividends paid per share during such Performance
Cycle, each discounted at such discount rate to the first day of such
Performance Cycle, equals (b) the Book Value per share of FSA Stock on the first
day of such Performance Cycle.

 

                hh.          “Subsidiary” means any corporation (other than the
Company) that is a “subsidiary corporation” with respect to the Company under
Section 424(f) of the Code.  In the event that after the date hereof the Company
becomes a “subsidiary corporation” of another company, the provisions hereof
applicable to Subsidiaries shall, unless otherwise determined by the Committee,
also be applicable to such other company if it is a “parent corporation” with
respect to the Company under Section 424(e) of the Code.

 

                ii.             “Years of Service” shall mean “Years of Service
for Vesting” as defined under the Financial Security Assurance Inc. Money
Purchase Pension Plan, as amended from time to time.

 

Section 2.  Administration.

 

                The Plan shall be administered by a Committee of not less than
two persons, who shall be members of and appointed by the Board and serve at the
pleasure of the Board, unless otherwise determined by the Board, and who shall
be Disinterested Persons so long as the FSA Stock is registered pursuant to
Section 12 of the Act.  Unless otherwise determined by the Board, the Human
Resources Committee of the Board shall serve as the Committee.

 

                The Committee shall have the power and authority to grant to
Participants, pursuant to the terms of the Plan:  (a) Performance Shares,
(b) Dexia Restricted Stock and (c) Performance Share Units.

 

                In particular, the Committee shall have the authority:

 

                                                                (i)           
to select the officers and other key employees of the Company to whom
Performance Shares, Dexia Restricted Stock and/or Performance Share Units may
from time to time be granted hereunder;

 

                                                                (ii)          
to determine whether and to what extent Performance Shares, Dexia Restricted
Stock or Performance Share Units, or a combination of any of the foregoing, are
to be granted hereunder;

 

                                                                (iii)         
to determine the number of shares of FSA Stock or Dexia Stock to be covered by
each such award granted hereunder;

 

                                                                (iv)          to
determine the terms and conditions, not inconsistent with the terms of the Plan,
of any award granted hereunder (including, but not limited to, any vesting
requirements or

 

 

5

--------------------------------------------------------------------------------


 

other restrictions or performance criteria relating to any Performance Shares,
Dexia Restricted Stock or Performance Share Units awarded hereunder and/or any
shares of FSA Stock or Dexia Stock relating thereto);

 

                                                                (v)           to
determine whether, and to what extent any one or more specified Performance
Objectives, relating to an award of Performance Shares under the Plan, have been
met by the Company over any one Performance Cycle; and

 

                                                                (vi)          to
determine whether, to what extent and under what circumstances FSA Stock, Dexia
Stock and other amounts otherwise payable with respect to an award under the
Plan shall be deferred either automatically or at the election of the
Participant.

 

                The Committee shall have the authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem advisable; to interpret provisions of the Plan
and any award issued under the Plan (and any agreements relating thereto); and
to otherwise supervise the administration of the Plan.  Without limiting the
generality of the foregoing, the Committee may (subject to such considerations
as may arise under Section 16 of the Act, or under other corporate, securities
and tax laws) take any steps it deems appropriate, that are not materially
substantive and are not inconsistent with the purposes and intent of the Plan,
to take into account the provisions of Section 162(m) of the Code, and the
Committee may take any steps it deems appropriate (including amending the terms
or imposing further conditions on any award issued under the Plan), that are not
inconsistent with the purposes and intent of the Plan, to take into account any
proposed or existing legislation or regulations (whether U.S. federal, state, or
local or foreign), or to obtain or maintain favorable taxation, exchange control
or securities regulatory treatment for the Company or a Participant.

 

                All decisions made by the Committee pursuant to the provisions
of the Plan shall be final and binding, in the absence of bad faith or manifest
error, on all persons (including, without limitation, any interpretations of the
Plan), including the Company and Participants, and otherwise entitled to the
maximum deference permitted by law.

 

                To the maximum extent permitted by law, the Committee and the
members thereof shall be indemnified by the Company for all action and inaction
by each of them in connection with the administration of the Plan or otherwise
in connection with the Plan.

 

Section 3.  FSA Stock Subject to Plan.

 

                The total number of shares of FSA Stock reserved and available
for distribution under the Plan shall be 3,300,000; such shares may consist, in
whole or in part, of authorized and unissued shares, treasury shares,
re-acquired shares, or shares purchased by a grantor trust as provided for in
Section 5.

 

                If any shares of FSA Stock issuable pursuant to any Performance
Share or Performance Share Unit award granted hereunder cease to be issuable
thereunder, shall be paid in cash or such award otherwise terminates, such
shares shall again be available for distribution in connection with future
awards under the Plan.

 

                The Plan contemplates, but does not require, that the Committee
will award Performance Share Units each year in a number equal to approximately
1% of the number of issued and outstanding shares of FSA Stock.  The aggregate
number of shares of FSA Stock reserved for issuance under the Plan and the
number of shares of FSA Stock issuable pursuant to outstanding Performance
Shares shall be appropriately adjusted by the Committee in the event of any
increase or decrease in the number of outstanding shares of FSA Stock resulting
from payment of an FSA Stock dividend on FSA Stock, a

 

 

6

--------------------------------------------------------------------------------


 

subdivision or combination of shares of FSA Stock, a reclassification of FSA
Stock, a recapitalization involving the Company or in the event of a merger or
consolidation in which the Company shall be the surviving corporation.

 

Section 4.  Eligibility.

 

                Officers and other employees of the Company (but not any person
who serves only as a director) who are responsible for or contribute to the
management, growth and/or profitability of the business of the Company are
eligible to be granted Performance Shares, Dexia Restricted Stock and/or
Performance Share Units under the Plan.  The Participants under the Plan shall
be selected from time to time by the Committee, in its sole discretion, from
among those eligible, and the Committee shall determine, in its sole discretion,
the number of shares covered by each award.

 

Section 5.  Performance Shares.

 

                (a)           Administration and Awards.  The Committee, in its
discretion, may grant Performance Shares to one or more Participants.  The terms
and conditions of any grant of Performance Shares shall be set forth in a
written agreement between the Company and the Participant.  Performance Shares
shall be denominated in shares of FSA Stock and, contingent upon the attainment
of specified Performance Objectives within one or more Performance Cycles and,
subject to the Company’s rights as set forth in paragraph (c) of this Section 5,
represent the right to receive a distribution of FSA Stock and/or payment of
cash following the completion of each Performance Cycle, as provided in
paragraph (b) of this Section 5.  The Committee shall determine the extent to
which any one or more Performance Objectives have been achieved by the Company
in the applicable Performance Cycle.  In the absence of bad faith or manifest
error, the Committee’s determination shall be final and binding upon a
Participant.

 

Performance Shares may be granted to a Participant prior to or during a
Performance Cycle, but distributions and payments with respect thereto may only
be made following the completion of the Performance Cycle, except as otherwise
provided in paragraph (e) of this Section 5 following a Change in Control.  The
number of Performance Shares subject to an award shall be allocated among the
Performance Cycle(s) covered by such award in such manner as the Committee shall
determine.  The written agreement evidencing the award of Performance Shares
shall specify the number of Performance Shares subject to the award, the number
and duration of the Performance Cycles to which those Performance Shares relate,
the Performance Objectives, the identification of the Performance
Cycle(s) within which such Performance Objectives must be satisfied, the number
of Performance Shares allocated to each such Performance Cycle, and the vesting
provisions with respect to such Performance Shares (i.e., the date or, if
vesting is on an installment basis, the dates after which the Participant shall
have indefeasible right to the distribution and/or payment described in
paragraph (b) of this Section 5, if any, with respect to certain or all
Performance Shares subject to the award), subject to the limitations thereon
described below.  The number of Performance Shares allocated to a Performance
Cycle under any award of Performance Shares to a Participant shall not exceed
100,000.  Unless otherwise specified by the Committee at the time of award, the
Performance Objective for each Performance Cycle shall be the ROE during such
Performance Cycle.

 

                If any change shall occur in or affect the FSA Stock or
Performance Shares on account of any increase or decrease in the number of
outstanding shares of FSA Stock resulting from payment of a stock dividend on
FSA Stock, a subdivision or combination of shares of FSA Stock, a
reclassification of FSA Stock, a recapitalization involving the Company or in
the event of a merger or consolidation in which the Company shall be the
surviving corporation, the Committee shall make such adjustments, if any, that
it deems necessary in the number of shares of FSA Stock allocated to awards of
Performance Shares then outstanding to reflect such change.  In the event of an
Internal Reorganization (providing for a new

 

 

7

--------------------------------------------------------------------------------


 

holding company for the FSA group of companies), (i) the Committee shall make
such adjustments to then outstanding Performance Shares (including Performance
Shares underlying outstanding Performance Share Units) as it shall deem
appropriate to reflect such Internal Reorganization so that the holders of
outstanding Performance Shares are compensated based upon the overall
performance of the reconstituted FSA group of companies, including, without
limitation, adjusting the number of shares of FSA Stock allocated to such
Performance Shares and adjusting the Performance Objectives or manner of
calculating the Performance Objectives in respect of such Performance Shares;
and (ii) the term “Company” shall be deemed to refer to such new holding company
and the term “FSA Stock” shall be deemed to refer to the securities of such new
holding company for all purposes of the Plan.

 

                To reflect a change in, or a change in the application by the
Company of, tax laws or regulations or accounting principles (including, without
limitation, by reason of any error in applying such laws, regulations or
principles), the Committee shall make such adjustments in the Performance
Objectives set forth in all outstanding awards of Performance Shares in respect
of Performance Cycles not then completed so as to reflect such change to
preserve the value of the Performance Shares consistent with the intent and the
purpose of the Plan, provided the Company’s independent auditors shall have
determined that such adjustments shall not result in the Company’s loss of
deductibility under Section 162(m) with respect to Participants whose
compensation is, in the reasonable belief of the Committee, subject thereto. 
Further, with respect to a Participant, the deductibility of whose award of
Performance Shares will not, in the reasonable belief of the Committee, be
subject to Section 162(m) of the Code, the Committee may, in its discretion and
independent of any determination made by the Company’s independent auditors,
adjust the Performance Objective(s) in respect of Performance Cycles not then
completed so as to reflect a change in, or a change in the application by the
Company of, tax laws or regulations or accounting principles (including, without
limitation, by reason of any error in applying such laws, regulations or
principles) to preserve the value of the Performance Shares consistent with the
intent and the purpose of the Plan.

 

                Any adjustment of Performance Objectives or the manner of
calculating Performance Objectives after the grant of a Performance Share shall
be made in accordance with the requirements of Section 409A of the Code to avoid
taxation under Section 409A(a)(1) of the Code.

 

                Performance Shares shall be vested at such time or times as
determined by the Committee (taking into account, without limitation, Section 16
of the Act) at the date of award, provided that acceleration of vesting may be
granted by the Committee after the date of award, but in no event shall the
Committee provide a vesting schedule which would vest fewer Performance Shares
in a Participant through the completion of a particular Performance Cycle than
the aggregate number of Performance Shares allocated to such Performance Cycle
and all Performance Cycles included in such award which have been previously
completed.  If the Committee provides, in its discretion, that any award is
vested only in installments, the Committee may waive such installment vesting
provisions at any time.

 

                Upon termination of a Participant’s employment by the Company
without Cause and upon Retirement, unvested Performance Shares shall vest
pro-rata in proportion to the percentage of the Performance Cycle for such
Performance Shares during which the Participant was employed by the Company.  In
addition, all unvested Performance Shares shall vest (i) upon death or
Disability while employed by the Company and (ii) as set forth in paragraph
(e) of this Section 5 in the event of a Change in Control.  Except as provided
above, Performance Shares not vested on the date of termination of employment
shall be forfeited.

 

                (b)           Distributions and Payments on Completion of
Performance Cycle.  In furtherance of an election discussed in paragraph (c) of
this Section 5, distributions of shares of FSA Stock and/or payments of cash
with respect to Performance Shares allocated to a particular Performance Cycle

 

 

8

--------------------------------------------------------------------------------


 

covered by an award shall be made to the Participant within one hundred twenty
(120) days after the completion of such Performance Cycle in accordance with the
Committee’s determination of the achievement of the applicable Performance
Objectives, except to the extent deferred under the Financial Security Assurance
Holdings Ltd. 2004 Deferred Compensation Plan, as amended from time to time. 
Provided a Participant who has been granted a Performance Shares award shall
have been employed by the Company through the date on which a particular
Performance Cycle shall have been completed, or such Participant’s employment
with the Company shall have been terminated prior thereto by reason of death or
Disability, or such Participant’s Performance Shares award is otherwise vested
pursuant to paragraph (a) of this Section 5, such Participant shall be entitled
to receive with respect to each such award:

 

                                                                (i)            a
number of shares of FSA Stock to be determined in accordance with the following
formula:

 

                                                a x b = c ; or

 

                                                                (ii)           a
cash payment in an amount to be determined in accordance with the following
formula:

 

                                                a x b x d = e; or

 

                                                                (iii)          a
combination of FSA Stock and cash in the amounts determined in accordance with
the formulae set forth in clauses (i) and (ii) above, provided, however, that,
in such event, in each such formula a shall be multiplied by the percentage that
represents the portion of the Performance Shares allocated to such Performance
Cycle to be paid in FSA Stock or cash, as the case may be;

 

                                                where:

 

                                               
                                                            a
=                   the number of Performance Shares granted in such award
allocated to the applicable Performance Cycle;

 

                                               
                                                            b =                 
a percentage (which may be more than 100%), which represents the extent to which
the Performance Objectives set forth in such award have been achieved by the
Company in the applicable Performance Cycle; specifically, unless otherwise
specified by the Committee at the time of award, the ROE calculated for each
Performance Cycle will determine such percentage according to the following
table:

 

Performance

 

Percentage of Performance

 

Cycle ROE

 

Objective Achieved

 

19% or higher

 

200%

 

16%

 

150%

 

13%

 

100%

 

10%

 

50%

 

7%

 

0%

 

 

                                               
                                                                                              
All points in between will be interpolated using the straight line method.

 

                                               
                                                            c
=                    the number of shares of FSA Stock to be distributed to a
Participant at the end of the applicable Performance Cycle pursuant to such
award;

 

 

9

--------------------------------------------------------------------------------


 

                                               
                                                            d
=                   the Fair Market Value of a share of FSA Stock as of the last
day of the applicable Performance Cycle or such other date as the Committee
shall specify in such award; and

 

                                               
                                                            e
=                    the amount of the cash to be paid to the Participant at the
end of the applicable Performance Cycle pursuant to such award.

 

                (c)           Election to Receive Stock or Cash.  Subject to any
deferral election made pursuant to the terms and conditions of an agreement
evidencing an award hereunder, at a date determined by the Company and notified
to each Participant prior to the date on which a Performance Cycle shall be
completed with respect to a Participant’s award of Performance Shares, such
Participant may make an election to receive such Participant’s distribution, if
any, following completion of such Performance Cycle, in shares of FSA Stock
and/or cash.  Such election shall be made in writing and shall be delivered to
the Company’s Chief Financial Officer or General Counsel, or such other officer
as the Committee shall from time to time designate.  Notwithstanding any such
election, the Committee may in its sole and absolute discretion satisfy the
Company’s obligations to any Participant either by delivery of shares of FSA
Stock, subject to the availability of such FSA Stock under the Plan, or by
paying cash.  If the Participant shall fail to make a timely election, the
Committee shall have the sole discretion to deliver shares of FSA Stock and/or
pay cash to satisfy any such obligation.

 

                In the event Participants elect to receive shares of FSA Stock
in satisfaction of the Company’s obligations under paragraph (b) of this
Section 5 with respect to the completion of a particular Performance Cycle, and
the aggregate number of shares of FSA Stock subject to such elections exceeds
the maximum number of shares of FSA Stock reserved and available for
distribution under the Plan, the Committee shall have the absolute and sole
discretion to satisfy such obligations by reducing the number of shares of FSA
Stock subject to such elections to that number which equals the maximum number
of shares of FSA Stock so reserved and available for distribution under the
Plan.  In such event, the Committee shall reduce the number of shares of FSA
Stock pursuant to each Participant’s election pro rata, based upon the number of
shares of FSA Stock otherwise issuable pursuant to such elections.  The Company
shall satisfy the obligations to such Participants, which remain unsatisfied
following a distribution made pursuant to the foregoing reduction, by paying
cash to such Participants in accordance with the formula, and within the time
period, set forth in paragraph (b) of this Section 5.

 

10

--------------------------------------------------------------------------------


 

                (d)           Change in Control.  In the event of a Change in
Control, the Committee shall make such adjustments, if any, to the Performance
Objectives and/or the method of calculating the Performance Objectives as it
shall deem necessary or appropriate to preserve the value of all Performance
Shares then unpaid consistent with the intent and the purpose of the Plan.  Any
adjustment of Performance Objectives or the method of calculating Performance
Objectives after the grant of a Performance Share shall be made in accordance
with the requirements of Section 409A of the Code to avoid taxation under
Section 409A(a)(1) of the Code.

 

                If, after the occurrence of a Qualified Change in Control, a
Participant’s employment is terminated by the Company without Cause or such
Participant shall voluntarily terminate his or her employment for Good Reason,
in either case prior to the completion of a Performance Cycle in respect of any
Performance Shares awarded to the Participant, then (i) all of the Participant’s
Performance Shares outstanding at the date of the Change in Control and having
Performance Cycles which shall not have been completed prior to the date of
termination of employment (the “Operative Date”) shall become fully vested, and
(ii) payment in respect of such Performance Shares shall be made on the first
regular payroll payment date that is at least six months after the Operative
Date (the “Six-Month Period”).  The Committee shall value all such Performance
Shares in respect of Performance Cycles which shall not have been completed on
or before the Operative Date based upon the formulae set forth in paragraph (b)
of this Section 5 except that b shall be equal to a percentage (the “Minimum
Percentage”) equal to (i) for all Performance Cycles that do not include at
least one completed year as of the Operative Date, 100%, and (ii) for all
Performance Cycles that include at least one completed year as of the Operative
Date, a percentage (which may be more than 100%), which represents the extent to
which the Performance Objectives set forth in such award have been achieved by
the Company in the applicable Performance Cycle assuming that the Company
achieved 100% of its Performance Objectives for each year not completed as of
the Operative Date.  In the case of any Performance Cycle completed during the
Six-Month Period, payment of any amount due shall be made in accordance with
paragraph (b) of this Section 5, provided that any incremental payment due
pursuant to the foregoing provisions of this paragraph (e) by reason of
application of the Minimum Percentage shall be payable at the end of the
Six-Month Period.

 

                For purposes of this paragraph (d) of Section 5, a termination
of employment shall mean only a termination of employment that is also a
“separation from service” within the meaning of Section 409A of the Code to the
extent so required to avoid taxation under Section 409A(a)(1) of the Code.  A
Participant generally has a separation from service within the meaning of
Section 409A of the Code if the facts and circumstances indicate that the
Company and the Participant reasonably anticipate that no further services will
be performed by the Participant for the Company or any Affiliate or that the
level of bona fide services the Participant will perform for the Company and all
Affiliates (whether as an employee or as an independent contractor) will
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services if the
Participant has been

 

 

11

--------------------------------------------------------------------------------


 

providing services for less than 36 months).  Notwithstanding the foregoing, the
employment relationship is treated as continuing while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
leave does not exceed six months, or if longer, so long as the individual
retains the right to reemployment with the Company or any Affiliate under an
applicable statute or contract.  When a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a period of at least six months and such impairment causes
the Participant to be unable to perform the duties of his or her position or any
substantially similar position, a 29-month maximum period of absence shall be
substituted for the six-month maximum period described in the preceding
sentence.  For purposes of the foregoing, the term “Affiliate” means any
corporation or other business entity that would be considered a single employer
with the Company pursuant to Sections 414(b) or 414(c) of the Code.

 

                (e)           Holders of Performance Shares Not To Be Treated As
Stockholders.  Neither any Participant awarded Performance Shares hereunder, nor
any person entitled to exercise a Participant’s rights thereto in the event of
death, shall have any rights of a stockholder with respect to any share of FSA
Stock subject to such Participant’s award of Performance Shares, except to the
extent that a certificate for such shares shall have been issued as provided for
herein.

 

                (f)            Non-Transferability of Performance Shares.  No
Performance Share shall be transferable by a Participant, or otherwise subject
to voluntary or involuntary sale, pledge, anticipation, alienation, encumbrance,
assignment, garnishment or attachment, other than by will or by the laws of
descent and distribution.

 

Section 6.  Dexia Restricted Stock.

 

                (a)           Administration.  Shares of Dexia Restricted Stock
may be issued either alone or in addition to other awards granted under the
Plan.  The Committee shall determine the officers and key employees of the
Company to whom, and the time or times at which, grants of Dexia Restricted
Stock will be made, the number of shares to be awarded, the time or times within
which such awards may be subject to forfeiture, and all other conditions of the
awards.  The provisions of Dexia Restricted Stock awards need not be the same
with respect to each recipient.

 

                (b)           Awards and Custody Arrangement.  Each award of
shares of Dexia Restricted Stock shall be evidenced by a written agreement, in
such form as the Committee shall from time to time approve, setting forth the
terms and conditions applicable to such award, including terms relating to the
vesting, restricted period and transfer restrictions applicable thereto.  The
Participant who is the prospective recipient of an award of Dexia Restricted
Stock shall not have any rights with respect to such award unless and until such
recipient has executed such written agreement evidencing the award and has
delivered a fully executed copy thereof to the Company, and has otherwise
complied with the then applicable terms and conditions.

 

                The shares of Dexia Restricted Stock granted to a Participant
shall be held in custody during the Restricted Period applicable to such shares
in a securities account maintained by a custodian selected by the Company on
behalf of the Participant.  Upon grant of an award of shares of Dexia Restricted
Stock (and subject to the Participant’s execution and delivery of the related
award agreement), Dexia shall cause the custodian to be recorded as the record
holder of such shares in the records of Dexia’s transfer agent or in the records
of holders of Dexia Stock maintained by the Depositary Trust Company and the
custodian shall credit such shares to a notional account maintained for such
Participant in the books and records of the custodian.

 

12

--------------------------------------------------------------------------------


 

                In the event that Dexia determines that shares of Dexia
Restricted Stock will be evidenced by stock certificates, such stock
certificates shall be registered in the name of, and held in custody by, the
custodian designated by the Company until the Restricted Period with respect
thereto shall have expired.  The custodian shall credit such shares to a
notional account maintained for such Participant in the books and records of the
custodian.

 

                If and when the Restricted Period expires with respect to any
shares of Dexia Restricted Stock, Dexia shall cause the Participant to be
substituted for the custodian as the record holder of such shares in the records
of Dexia’s transfer agent or in the records of holders of Dexia Stock maintained
by the Depositary Trust Company and the custodian shall make a corresponding
reduction to the number of shares credited to such Participant’s notional
account in the books and records of the custodian.  Alternatively, any shares of
Dexia Restricted Stock that have been certificated in the name of the custodian
shall be cancelled upon the expiration of the related Restricted Period and
shall be reissued in the name of, and delivered to, the Participant and the
shares evidenced by such stock certificates shall be recorded in the name of
such Participant in Dexia’s share registry.

 

                (c)           Restrictions and Conditions.  The shares of Dexia
Restricted Stock awarded pursuant to the Plan shall be subject to the following
restrictions and conditions:

 

                                                                (i)           
Subject to the provisions of the Plan and the award agreements, during a period
set by the Committee commencing with the grant date of such award and ending on
such date or dates established by the Committee, which date or dates shall not
be less than six months following the expiration of the Forfeiture Period
applicable to any such shares of Restricted Dexia Stock (the “Restricted
Period”), the Participant shall not be permitted voluntarily or involuntarily to
sell, transfer, pledge, anticipate, alienate, encumber or assign shares of Dexia
Restricted Stock awarded under the Plan (or have such shares attached or
garnished); provided that the Restricted Period for any shares of Dexia
Restricted Stock that are automatically sold to the Company or Dexia to satisfy
withholding tax requirements in accordance with paragraph (e) of this Section 6
shall expire at the time of such sale.

 

                                                                (ii)          
Except as otherwise provided in paragraph (c) of this Section 6, the recipient
shall have, in respect of the shares of Dexia Restricted Stock, all of the
rights of a stockholder of Dexia, including the right to vote the shares and the
right to receive any cash dividends, provided that any stock dividends paid, or
proceeds of stock splits, shall remain Dexia Restricted Stock subject to the
same custody arrangement, vesting provisions and Restricted Period applicable to
the Dexia Restricted Stock in respect of which such stock dividend was paid or
stock split was made.  The Committee may, in its sole discretion, at the time of
an award, defer the payment of any cash dividends otherwise payable until a time
specified in the award agreement or a date following (A) the recipient’s
separation from service within the meaning of Section 409A of the Code, (B) the
recipient’s death, (C) the recipient’s Qualified Disability or (D) a Qualified
Change in Control.

 

                                                                (iii)         
The shares of Dexia Restricted Stock shall be vested at such time or times as
determined by the Committee at the date of award, provided that acceleration of
vesting may be granted by the Committee after the date of award.  The period
from the date of grant of any shares of Dexia Restricted Stock to the date such
shares are scheduled to become vested (without regard to the acceleration of the
vesting of such shares pursuant to paragraph (c)(v), (vi) or (vii) of this
Section 6 or otherwise) shall be referred to as the “Normal Vesting Period” and
the period from the date of grant of any such shares of Dexia Restricted Stock
to the date of vesting of such shares (including the vesting of any such shares
pursuant to paragraph (c)(v), (vi) or (vii) of this Section 6) shall be referred
to as the “Forfeiture Period.”  If the Committee provides, in its

 

13

--------------------------------------------------------------------------------


 

discretion at the time of award, that any award is vested only in installments,
the Committee may waive such installment vesting provisions at any time.

 

(iv)          Upon termination of employment for any reason during the Normal
Vesting Period, (A) all shares of Dexia Restricted Stock still unvested shall be
forfeited by the Participant, subject to the provisions of the award agreement
and paragraphs (c)(v), (vi) and (vii) of this Section 6, and (B) shares of
vested Dexia Restricted Stock shall be delivered to the Participant upon the
conclusion of the applicable Restricted Period in accordance with this paragraph
(c).

 

(v)           Upon termination of a Participant’s employment by the Company
without Cause, unless the Committee shall otherwise determine at the time of
award, a portion of the shares of Dexia Restricted Stock subject to such award
that have not become vested prior to the date of such termination shall vest as
of such date, such portion to equal the ratio of (A) the number of days in the
Normal Vesting Period applicable to such shares that have elapsed as of the date
of termination, over (B) the total number of days in such Normal Vesting Period.

 

(vi)          Upon becoming eligible for Retirement at age 55 with 5 Years of
Service (a Participant’s “Retirement Eligibility Date”), unless the Committee
shall otherwise determine at the time of award, a portion of the shares of Dexia
Restricted Stock subject to such award that have not become vested prior to such
Participant’s Retirement Eligibility Date shall vest as of such date, such
portion to equal the ratio of (A) the number of days in the Normal Vesting
Period applicable to such shares that have elapsed as of the Retirement
Eligibility Date, over (B) the total number of days in such Normal Vesting
Period.  The shares of Dexia Restricted Stock subject to such award that are
still unvested following the Participant’s Retirement Eligibility Date shall
vest in equal installments as of the last day of each of the Company’s fiscal
quarters ending during the remaining term of the applicable Normal Vesting
Period, provided that, in the case of each such installment, the Participant
remains employed by the Company until the applicable vesting date.

 

(vii)         All unvested Dexia Restricted Stock granted to a Participant shall
vest (A) upon the death or Disability of such Participant while employed by the
Company or (B) to the same extent that Performance Shares vest, in the event of
a Change in Control while such Participant is employed by the Company.

 

(d)           Election to Sell Stock.  At a date determined by the Company and
notified to each Participant prior to the date on which the Restricted Period
shall be completed with respect to vested shares of Dexia Restricted Stock
granted to a Participant, such Participant may make an election to sell to the
Company all or a portion of the vested shares, if any, that such Participant
would be entitled to receive following completion of such Restricted Period. 
Such election shall be made in writing and shall be delivered to the Company’s
Chief Financial Officer or General Counsel, or such other officer as the
Committee shall from time to time designate.  Notwithstanding any election to
sell, the Committee, in its sole and absolute discretion, may refuse to purchase
shares of Dexia Stock from a Participant.  If the Participant shall fail to make
a timely election to sell any vested shares of Dexia Stock, the Committee, in
its sole discretion, may nonetheless purchase shares of Dexia Stock offered to
it for sale by the Participant.

 

Any Dexia Stock purchased by the Company pursuant to this paragraph (d) shall be
purchased at the Fair Market Value of Dexia Stock as of the last day of the
Restricted Period (or if such day is not a trading day for Dexia Stock, then the
first succeeding trading day for Dexia Stock).  Distribution of

 

 

14

--------------------------------------------------------------------------------


 

shares of Dexia Stock and/or payments of cash with respect to Dexia Stock
purchased by the Company shall be made to the Participant promptly after
expiration of the applicable Restricted Period.

 

(e)           Tax Withholding.  In accordance with Section 11(d), each
Participant shall automatically sell to the Company a number of whole and/or
fractional shares of Dexia Stock in order to satisfy the minimum withholding
requirement for all applicable national, state and local income, excise and
employment taxes that may become due and payable in respect of any award of
Dexia Stock, the expiration of the Forfeiture Period in respect thereof or
otherwise in connection therewith; provided that the Participant may elect to
satisfy any such withholding requirement by the delivery of cash.  Such election
must be made in writing and delivered to the Company’s Chief Financial Officer
or General Counsel or such other officer as the Committee shall from time to
time designate no later than thirty (30) days prior to the date of any such
withholding requirement.  Any shares of Dexia Stock sold to the Company pursuant
to this paragraph  (e) shall be valued at their Fair Market Value on the date of
the applicable withholding requirement or the date of the applicable
withholding, as determined by the Company (or if such day is not a trading day
for Dexia Stock, then the first succeeding trading day for Dexia Stock).

 

                (f)            Dexia Stock Ceases to be Outstanding.  If, as a
result of any merger, reorganization or other business combination or any other
event or occurrence (a “Realization Event”), Dexia Stock is converted or
exchanged for cash, shares or other consideration (the “Realization
Consideration”), each share of Dexia Restricted Stock outstanding immediately
prior to such Realization Event shall be converted into the Realization
Consideration at the same time and on the same terms as applicable to Dexia
Stock in general and shall be subject to the terms and conditions of Section
6(c) applicable to the Dexia Restricted Stock for which the Realization
Consideration was paid, including the timing of payment, transfer and forfeiture
provisions applicable with respect to the remaining term of the applicable
Restricted Period and the Forfeiture Period, unless, in any such case, waived by
the Committee in its sole discretion, subject to the following terms of this
Section 6(f).  To the extent that the Realization Consideration consists of
shares, the provisions hereof applicable to Dexia Restricted Stock shall apply
to such shares as if such shares were Dexia Restricted Stock.  To the extent
that the Realization Consideration consists of cash (the “Restricted Cash
Amount”), such Restricted Cash Amount shall be paid to Participants on the first
regular payroll payment date that is at least six months after the end of the
Normal Vesting Period applicable to the Dexia Restricted Stock for which the
Restricted Cash Amount was substituted, or at such other time or times as the
Committee shall determine consistent with the requirements of Section 409A of
the Code to avoid taxation under Section 409A(a)(1) of the Code.  Such
Restricted Cash Amount shall be converted into U.S. dollars using the noon
buying rate published by the Federal Reserve Bank of New York for the date of
receipt of such cash (or if such rate is no longer published, such other rate as
the Committee shall approve) and credited with a rate of return equal to the
Company’s ROE from the date of conversion into cash until the date of payment. 
The Company’s obligation to pay the Restricted Cash Amount, along with any
deemed earnings or losses thereon, shall be an unfunded contractual obligation
that will be satisfied out of the Company’s general assets.  Participants shall
have only the rights of a general unsecured creditor of the Company with respect
to such amounts.  For purposes of the foregoing, ROE means, in respect of any
period, the average of:

 

(i)            the discount rate (expressed as an annual percentage rate) such
that (a) the Adjusted Book Value per share of FSA Stock on the last day of the
last calendar quarter in such period, and the dividends paid per share during
such period, each discounted at such discount rate to the first day of the first
calendar quarter in such period, equals (b) the Adjusted

 

15

--------------------------------------------------------------------------------


 

Book Value per share of FSA Stock on the first day of the first calendar quarter
in such period; and

 

(ii)           the discount rate (expressed as an annual percentage rate) such
that (a) the Book Value per share of FSA Stock on the last day of the last
calendar quarter in such period, and the dividends paid per share during such
period, each discounted at such discount rate to the first day of the first
calendar quarter in such period, equals (b) the Book Value per share of FSA
Stock on the first day of the first calendar quarter in such period.

 

Section 7.  Performance Share Units.

 

                (a)           Administration.  Performance Share Units may be
issued either alone or in addition to other awards granted under the Plan.  The
Committee shall determine the officers and key employees of the Company to whom,
and the time or times at which, grants of Performance Share Units will be made,
the number of Performance Shares and shares of Dexia Restricted Stock to be
represented by each Performance Share Unit, and all other conditions of the
awards.  The provisions of awards of Performance Share Units need not be the
same with respect to each recipient.

 

                (b)           Awards.  The prospective recipient of an award of
Performance Share Units shall not have any rights with respect to such award,
unless and until such recipient has executed an agreement evidencing the
Performance Share award and Dexia Restricted Stock award comprising such
Performance Share Units, and has delivered fully executed copies thereof to the
Company, and has otherwise complied with the then applicable terms and
conditions.  Unless otherwise specified by the Committee at the time of award,
each award of Performance Share Units shall be comprised of (i) a number of
Performance Shares equal to 90% of the number of Performance Share Units and
(ii) a number of shares of Dexia Restricted Stock equal to (A) the product of
(x) 10% of the number of Performance Share Units times (y) the Fair Market Value
of one share of FSA Stock determined as of December 31 of the year immediately
preceding the year in which the award is made divided by (B) the Fair Market
Value of one share of Dexia Stock determined as of the day preceding the date of
the award.

 

Section 8.  Transfer, Leave of Absence, etc.

 

                For purposes of the Plan, the following events shall not be
deemed a termination of employment:

 

                                a.             a transfer of an employee from
the Company to a Subsidiary, or from a Subsidiary to the Company, or from one
Subsidiary to another; or

 

                                b.            a leave of absence, approved in
writing by the Committee, for military service or sickness, or for any other
purpose approved by the Company if the period of such leave does not exceed
ninety (90) days (or such longer period as the Committee may approve in its sole
discretion consistent with the requirements of Section 409A of the Code).

 

16

--------------------------------------------------------------------------------


 

Section 9.  Amendments and Termination.

 

                The Board may amend, alter, or discontinue the Plan (or any
portion thereof), but no amendment, alteration or discontinuation shall be made
which would impair the rights of any recipient with respect to any award of
Performance Shares, Dexia Restricted Stock or Performance Share Units
theretofore granted, without the recipient’s consent; provided that the Board
may not make any amendment to the Plan that would, if such amendment were not
approved by the holders of FSA Stock, cause the Plan to fail to comply with (a)
Section 16 of the Act (or Rule 16b-3 under the Act), or (b) any other
requirement of applicable law or regulation, unless and until the approval of
the holders of FSA Stock is obtained.

 

                The Committee may amend the terms of any award or option
theretofore granted, prospectively or retroactively, but no such amendment shall
impair the rights of any holder without his or her consent.

 

                Notwithstanding the foregoing, the Board may amend the Plan or
the terms of any award thereunder to preserve the favorable tax treatment of the
awards and benefits provided under the Plan.

 

Section 10.   Compliance with Code Section 409A.

 

                Notwithstanding any other provision of the Plan to the contrary,
the terms of the Plan and any award thereunder shall be construed or deemed to
be amended as necessary to comply with the requirements of Section 409A of the
Code to avoid taxation under Section 409A(a)(1) of the Code.  The Committee, in
its sole discretion, shall determine the requirements of 409A of the Code
applicable to the Plan and shall interpret the terms of the Plan consistently
therewith.  Under no circumstances, however, shall the Company have any
liability to any person for any taxes, penalties or interest due on amounts paid
or payable pursuant to the Plan, including any taxes, penalties or interest
imposed under Section 409A(a)(1) of the Code.

 

Section 11.  General Provisions.

 

                a.             All certificates for shares of FSA Stock
delivered under the Plan pursuant to any award of Performance Shares or
Performance Share Units, and all certificates for shares of Dexia Stock
delivered under the Plan pursuant to any award of Dexia Restricted Stock or
Performance Share Units, shall be subject to such stock-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the FSA Stock or Dexia Stock, as the case may be,
is then listed, and any applicable Federal, state or foreign securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.  The foregoing provisions of
this paragraph applicable to FSA Stock and Dexia Stock shall not be effective if
and to the extent that the shares of FSA Stock or Dexia Stock delivered under
the Plan are covered by an effective and current registration statement under
the Securities Act of 1933, as amended, such that application of such provisions
is no longer required, or if and so long as the Committee otherwise determines
that such application is no longer required.

 

                b.             Subject to paragraph (d) below, recipients of
Dexia Restricted Stock or FSA Stock in respect of Performance Shares under the
Plan are not required to make any payment or provide consideration other than
the rendering of past services and/or the commitment to render and rendering of
future services.

 

                c.             Nothing contained in the Plan shall prevent the
Board of Directors from adopting other or additional compensation arrangements,
subject to stockholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.  The

 

17

--------------------------------------------------------------------------------


 

adoption of the Plan shall not confer upon any employee of the Company or any
Subsidiary any right to continued employment with the Company, nor shall it
interfere in any way with the right of the Company to terminate the employment
of any of its employees at any time.

 

                d.             Each Participant shall, no later than the date as
of which the value of an award first becomes includible in the gross income of
the Participant for national, state or local income tax purposes, pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any national, state or local taxes of any kind required by law to be withheld
with respect to the award; provided, however, that such tax withholding
requirement may be met by the withholding or sale to the Company of shares of
FSA Stock or Dexia Stock otherwise deliverable to or vested in the Participant,
pursuant to procedures approved by the Committee.  The obligations of the
Company under the Plan shall be conditional on such payment or arrangements and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.

 

                e.             At the time of grant, the Committee may provide
in connection with any grant made under the Plan that the shares of FSA Stock or
Dexia Stock received as a result of such grant shall be subject to a right of
first refusal, pursuant to which the Participant shall be required to offer to
the Company any shares that the Participant wishes to sell, with the price being
the then Fair Market Value of the FSA Stock or Dexia Stock, as the case may be,
subject to such other terms and conditions as the Committee may specify at the
time of grant.

 

                f.              Notwithstanding any other provision of the Plan,
if the Committee determines that an individual entitled to take action or
receive payments hereunder is an infant or incompetent by reason of physical or
mental disability, it may permit such action to be made by or cause such
payments to be made to a legal guardian, custodian or comparable party, without
any further responsibility with respect thereto under the Plan.

 

                g.             THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS.

 

Section 12.  Effective Date of Plan.

 

                The Plan was originally effective on the date it was approved by
a vote of the holders of a majority of the total outstanding Stock.  The
amendment and restatement of the Plan, as set forth in this Plan document, is
effective February 14, 2008.

 

Section 13.  Term of Plan.

 

                No award of Performance Shares, Dexia Restricted Stock or
Performance Share Units shall be granted pursuant to the Plan on or after the
tenth anniversary of the date of the most recent stockholder approval of the
Plan, but awards theretofore granted may extend beyond that date.

 

 

 

18

--------------------------------------------------------------------------------

 

 